Citation Nr: 0420286	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-17 844A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

Entitlement to service connection for tendonitis of the right 
knee.

Entitlement to service connection for degenerative arthritis 
of the right knee.  



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel







INTRODUCTION

The claimant served on active duty in the United States Army 
from October 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied an increased (compensable) 
rating for a service-connected residual scar of the right 
leg, and denied service connection for tendonitis and early 
degenerative arthritis of the right knee.  The claimant was 
notified of those determinations and of his right to appeal 
by RO letter of June 28, 1999, and filed a timely Notice of 
Disagreement.  The claimant acts as his own representative in 
this matter.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously 
and finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address a reopened claim, the revised 
regulations pertaining to reopened claims are applicable to 
this appeal.  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (August. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."  To comply with the aforementioned VCAA requirements, 
the RO must satisfy the following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2003).  

The record shows that the claimant was informed of the 
provisions of the VCAA by RO letter of May 20, 2001, which 
informed him of VA's duty to notify him of the information 
and evidence necessary to substantiate his claims for service 
connection and to assist him in obtaining all such evidence.  
That RO letter informed the claimant what the evidence must 
show to establish entitlement to the issues on appeal, as 
well as what needed evidence was not already of record.  That 
RO letter also informed the claimant which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  The claimant was asked to submit any 
evidence in his possession, and to complete and submit the 
names, addresses, and dates of treatment by any private or VA 
physicians.  

The record shows that the claimant was again notified of the 
provisions of the VCAA by RO letter of October 22, 2001, 
which informed him of VA's duty to notify him of the 
information and evidence necessary to substantiate his claims 
for service connection and to assist him in obtaining all 
such evidence.  That letter informed the claimant what the 
evidence must show to establish entitlement to the issues on 
appeal, as well as what needed evidence was not already of 
record.  That letter notified the claimant of VA's duty to 
assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that letter 
informed the claimant that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That letter 
also asked the claimant to submit any information or evidence 
in his possession which was relevant to the issues on appeal.  
That letter also informed the claimant which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The claimant was also provided a Supplemental Statement of 
the Case in March 2004, which informed him of the issues on 
appeal, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations pertaining to 
service connection, the decisions reached, and the reasons 
and bases for those decisions.  That Supplemental Statement 
of the Case also notified the claimant of VA's duty to assist 
him by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to that claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  Further, that Supplemental Statement 
of the Case informed the claimant that should efforts to 
obtain records identified by the claimant prove unsuccessful 
for any reason which the claimant could remedy, the VA would 
notify the claimant and advise him that the ultimate 
responsibility for furnishing such evidence lay with the 
claimant.  That Supplemental Statement of the Case informed 
the claimant which part of that evidence would be obtained by 
the RO and which part of that evidence would be obtained by 
the claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate the issues on appeal have been fully met.  The 
RO has obtained the claimant's complete service medical 
records, as well as all private or VA medical evidence 
identified by the claimant.  The claimant has been afforded 
VA examinations in December 1975 and in May 1999, as well as 
VA orthopedic examinations with medical opinions in November 
2001 and in March 2004.  The claimant has declined a personal 
hearing before an RO Hearing Officer, or before a Veterans 
Law Judge of the Board of Veterans' Appeals.  

The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant was fully notified and aware 
of the type of evidence required to substantiate the claim.  
In view of the extensive factual development in the case, as 
demonstrated by the Board's April 1997 and May 2000 remands 
and the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran does not have tendonitis of the right knee.  

3.  Degenerative arthritis of the right knee was not manifest 
during active service, on service separation examination, 
during the initial postservice year, on VA radiographic 
examination in December 1975, or at any time prior to May 
1999, nearly 30 years after final service separation; the 
clear preponderance of the evidence weighs against a finding 
that the arthritis is the result of a disease or injury in 
servicethat condition to any trauma or pathology during 
active service.  


CONCLUSIONS OF LAW

1.  Tendonitis of the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2000);  38 C.F.R. §§ 3.102, 3.303(a) (b) (2003). 

2.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2000);  38 C.F.R. 
§§ 3.102, 3.303(a)(b), 3.307, 3.309 (2003). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the veteran served on active duty in the United 
States Army from October 1968 to August 1970.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
October 3, 1975, sought service connection for a scar of the 
right leg, for a residual scar of the right palm, and for 
residuals of a fracture of the right 5th finger.  That 
application showed no postservice treatment for any of those 
conditions.

The claimant's service medical records show that a report of 
medical history completed by the claimant at the time of his 
service entrance examination cited a history of swollen or 
painful joints, as well as a history of "water on the knee" 
8 years previously, with swelling on multiple knee bends.  
His service entrance examination, conducted in May 1968, 
showed no abnormalities of the skin, or of the upper or lower 
extremities, musculoskeletal system or spine.  His physical 
profile reflected no impairment other than visual acuity (E-
2).

In June 1969, the claimant was seen for a contaminated 
laceration wound of the right lower leg after falling on 
rocks about 9 hours previously.  The wound was cleaned and 
bandaged, and he was given a tetanus shot.  No further 
complaint, treatment, findings or diagnosis of a right leg 
laceration or condition was shown during his remaining period 
of active service.

The claimant's service separation examination,  conducted in 
June 1970, disclosed a 4 mm. scar at the right thumb, while 
no other abnormalities of the skin, or of the upper or lower 
extremities, musculoskeletal system or spine were found.  His 
physical profile reflected no impairment other than visual 
acuity (E-2).  Subsequently in August 1970, the claimant 
executed a Statement of Medical Condition (DA Form 3082-R) 
stating that since his service separation examination in June 
1970, there had been no change in his medical condition.  

A report of VA general medical examination, conducted in 
December 1975, cited a history related by the claimant he 
sustained a laceration of his right knee in the summer of 
1969; that butterfly bandages were applied although stitches 
had been recommended at Schofield five hours later, and he 
now has a tender scar.  Examination of the right knee 
revealed a flat, barely visible, nonadherent, nontender, 
vertical 2 3/4-inch scar which descends from the point to the 
medial side on the anterior tibial tuberosity along the shin.  
The knees were anatomically normal, the fossal depth was 
normal, and no swelling or thickening deformity was noted 
except for increased suprapatella fullness above the medial 
edge of the patella and increase in the depth of the 
quadriceps and patella crease laterally.  No inflammatory 
changes were evident, and his heel-walk, toe-walk, squat and 
recovery, and duck walk were each normal.  There was full 
range of flexion and extension symmetrically, bilaterally, 
without crepitus or evidence of pain.  No laxities were 
noted, and the McMurray and drawer tests were negative, and 
on rotary motion there was a sensation of slippage of the 
joint surfaces, without any evidence of slippage of the 
cartilages or presence of a foreign body noted.  Resistance 
in the quadriceps and hamstrings was normal.  The diagnoses 
were residual scar, lacerations, palm right hand; residuals 
of fracture distal interphalangeal joint, right 5th finger; 
and residual scar, proximal anterior tibia, right leg, 
however, X-rays of both knees and the right hand were normal.  

A rating decision of April 1976 granted service connection 
for a scar of the right leg, evaluated as noncompensably 
disabling, and denied service connection for a residual scar 
of the right palm and residuals of fracture of the right 5th 
finger.  The claimant was notified of those actions and of 
his right to appeal by RO letter of April 20, 1976.  

The claimant filed a timely Notice of Disagreement, seeking a 
compensable rating for his service-connected scar of the 
right leg and service connection for a residual scar of the 
right palm and residuals of fracture of the right 5th finger.  
In that document, he asserted that the scar on his right leg 
was somewhat disfiguring and tender and painful at times; 
that he experiences pain in the area of the scar on flexion 
of the right knee, and that he believes that an increased 
rating of 10 percent would be in order.

Another report of VA musculoskeletal examination, conducted 
in May 1977, cited the veteran's complaints that his scar of 
the right leg affects his right knee motion such that it is 
symptomatic to a compensable degree.  The examination report 
noted that in 1969, the claimant had sustained a laceration 
of the skin of the right leg, with no fracture; that he had 
undergone debridement and butterfly bandages, but no sutures; 
that the laceration healed slowly but okay; that he underwent 
no subsequent surgery for that condition; that he then had no 
trouble except the scar itches occasionally and is a little 
tight; and that he has a full range of motion of the right 
knee, although the scar is tight; and that he has no spasms, 
no swelling, and no buckling or locking of the knee joint.  
Examination of the right leg revealed a well-healed, 
nontender, nonadherent, 1 1/4 x 1/4-inch deep pigmented diagonal 
scar on the lateral right leg over the tibial tubercle; that 
examination of the right leg was otherwise normal; that 
examination of the right knee was negative; that examination 
of the ankles was negative and revealed a full range of ankle 
motion; that he had a normal gait; that his thighs were equal 
in circumference, bilaterally; that he could squat and 
recover without difficulty; that he could rise on his toes 
and rock on his heels; and that no contraction of the scar 
was found.  X-rays of the right knee was negative, although 
there was an incidental finding of a 6 x 6 mm. triangular 
exostosis arising from the anteromedial aspect of the 
proximal end of the left tibia best seen in the lateral view, 
and the examiner indicated that the etiology of this is 
obscured, with no history given concerning this particular 
area.  The diagnosis was laceration scar, right upper 
anterior leg.

A rating decision of June 1977 denied an increased 
(compensable) rating for a service-connected scar of the 
proximal anterior tibia, right leg; and determined that the 
lay statements submitted were insufficient to establish 
service connection for a scar of the right hand due to 
aggravation.  

The claimant was notified of those determinations by a 
Statement of the Case, issued in July 1977, addressing the 
issues of an increased (compensable) rating for a service-
connected scar of the proximal anterior tibia, right leg, and 
denied service connection for a residual scar, laceration, 
palm of right hand.  The claimant failed to submit a 
Substantive Appeal (VA Form 9), and his appeal lapsed as to 
those issues.  

In March 1999, the claimant submitted a Statement in Support 
of Claim (VA Form 21-4138) in which he requested an increased 
(compensable ) rating for his service-connected scar of the 
proximal anterior tibia, right leg, asserting that he had 
injured his right leg in 1969 while playing football, and was 
seen by the VA in about 1973 and 1975.  He stated that he 
recently saw his physician for knee pains; that X-rays showed 
trauma-induced spurring around the knee which accounted for 
the pain; that in terms of functional limitations, such was 
moderately disabling; and that his physician recommended 
swimming rather than other active sports, and to avoid heavy 
lifting or stairs.  

A report of VA scars examination, conducted in May 1999, did 
not indicate that the examiner had reviewed the claims file 
or the claimant's service medical records.  The examiner 
recounted a history related by the claimant that he had 
sustained a laceration/contusion of his right knee in 1969 
while playing football on a coral rock in Honolulu; that his 
laceration was treated with a butterfly bandage, with healing 
over the next few days; that the claimant began to experience 
pain over the tibial tuberosity or just under the patella 
tendon, which was provoked with running, kneeling, and, 
later, with climbing stairs, although he was basically 
asymptomatic if he did not have to stress his knee in doing 
some of those three exercises.  He reiterated the claimant's 
assertion that such had basically continued throughout the 
next almost 30 years; that he gets swelling rarely, if at 
all, but the knee is irritated if he kneels on it (as in a 
worship service)or goes up stairs; that he avoids running and 
has switched to swimming; and that he related that he had an 
X-ray at an outside clinic about three months ago which was 
said to reveal some hypertrophic osteoarthritis in the region 
of the tibial tuberosity. 

Examination of the right knee disclosed a well-healed, 
nontender to palpation, 5.0 x 1.0 cm. scar running vertically 
down from the lower part of the knee, anteriorly, which was 
not raised and was described as very unobtrusive, with no 
evidence of effusion, a normal range of knee motion, with 
flexion to 140 degrees, and no remarkable crepitance, 
bilaterally.  The examiner also noted a 1 x 1/2-inch scar over 
the left patella, while noting that the left knee was not 
injured during service.  The clinical impression was 
tendonitis of the right knee which is the result of the 
injury, not the result of the superficial laceration; that 
the tendonitis has continued with different activities which 
provoke it; that there is also an element of degenerative 
joint disease in the knee, which is only minimally 
symptomatic at most.  The examiner indicated that an X-ray of 
the claimant's right knee revealed small medial joint space 
narrowing with sclerosis and osteophyte formation compatible 
with degenerative changes, as well as ossification in the 
distal femur posteriorly and medially, possibly due to old 
trauma, which (he asserted) confirms the clinical impression 
set forth above.

A rating decision of June 1999 denied an increased 
(compensable) rating for a service-connected scar of the 
proximal anterior tibia, right leg; and denied service 
connection for tendonitis of the right knee and early 
degenerative arthritis of the right knee as not well-
grounded.  The claimant was notified of those determinations 
and of his right to appeal by RO letter of June 28, 1999, 
with a copy of the rating decision.  

In July 1999, the claimant submitted a letter from a private 
family practice physician, who related that the claimant has 
impairment of right knee function, including degenerative 
arthritis changes, based upon a traumatic event that occurred 
during past military service; and that he is moderately 
impaired due to traumatic degenerative arthritis that 
afflicts his right knee.  The corresponding physician did not 
indicate that he had reviewed the veteran's claims file or 
service medical records.  

The claimant submitted an August 1999 letter, accepted as a 
Notice of Disagreement, in which he reiterated his previous 
assertions with respect to his laceration scar of the right 
knee; that he was initially treated at a dispensary at Fort 
DeRussy and told to go to a hospital; that because of 
transportation problems, he arrived at the treatment facility 
at Schofield Barracks later in the day; that he did not 
operate since too much time had passed, but closed the wound 
and scheduled him for follow-up; that he was given a profile 
excluding him from physical training, running, or strenuous 
exercise involving the lower extremities; that he kept that 
profile and had it updated periodically throughout service; 
he saw the battalion doctor on several occasions during his 
remaining year of service; that he said nothing at the time 
of his service separation examination because he wanted to go 
home; that he did not seek private or VA medical treatment 
for his right knee complaints, although he complained on VA 
examinations in 1975 and 1977, and the examiner "just looked 
at his knee", but took no X-rays; that if X-rays had been 
taken, he is sure than such would have disclosed traumatic 
degenerative arthritis; that he was granted service 
connection for a scar of the right leg; that the arthritis 
and tendonitis have bothered him for years and dates back to 
service; that there is continuity of complaints over the 
years, but VA did not check it out; that his current 
condition is attended by pain, tenderness and restricted 
movement of the muscle attached to the affected tendons; that  
the arthritis of the knee is painful and limits his 
activities, particularly when climbing stairs and squatting; 
and that he believes that he is entitled to service 
connection for the right conditions and a compensable 
evaluation because of moderate right knee impairment.  

A Statement of the Case, provided the claimant in August 
1999, addressed the issues of an increased (compensable) 
rating for a service-connected scar of the proximal anterior 
tibia, right leg; and the issues of service connection for 
tendonitis of the right knee and early degenerative arthritis 
of the right knee.  

In September 1999, the claimant submitted a lay statement 
from his sister, who related that she recalled the claimant's 
return home from military service in 1970; that she resided 
with her parents; that the claimant would ride his bicycle 
over to visit; that after those rides he would complain of 
knee pains which began in military service; and that after a 
while he stopped those rides because it was too painful.  

The claimant submitted his Substantive Appeal (VA Form 9), 
with an attachment in which he reiterated the matters 
previously set forth in his Notice of Disagreement.  He 
asserted that the facts were not in dispute; that he was 
treated for a knee injury in service; that a nurse confirms 
this; that the VA failed to properly assess it on 
examinations in 1975 and 1977; and that there is no 
intervening cause for the traumatic arthritis found by the VA 
and his doctor.  The claimant declined a hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

A Supplemental Statement of the Case was provided the 
claimant in November 1999 which addressed the issues of an 
increased (compensable) rating for a service-connected scar 
of the proximal anterior tibia, right leg; and the issues of 
service connection for tendonitis of the right knee and early 
degenerative arthritis of the right knee.  

In November 1999, the claimant submitted a letter in which he 
noted that he had stated his case and asked that his case be 
forwarded to the Board.  

This case was previously before the Board in December 2000, 
at which time the Board denied the appeal for an increased 
(compensable) rating for a service-connected residual scar of 
the right leg, and remanded the issues of entitlement to 
service connection for tendonitis and early degenerative 
arthritis of the right knee for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), and for other actions as specified therein.  

A letter from the claimant, received in July 2001, stated 
that he had nothing in the way of treatment records, and 
cited his service medical records as the basis for his 
claims; that no X-rays were ever taken during service to 
assess the damage to his right knee; that he did not mention 
his knee at the time of his service separation examination 
because further treatment meant extending his time in service 
and he had an early out to attend law school; that he has 
submitted a statement from his sister, a registered nurse, 
who recalled his complaints about his knee giving him 
problems after he returned from service; that he underwent VA 
examinations in 1975 and 1977, but no X-rays were taken which 
would have shown the traumatic arthritis; that in May 1999, 
the VA doctor made the diagnosis from X-rays; and that his 
private physician also made the diagnosis of traumatic 
arthritis; and that he had no additional evidence to reflect 
otherwise.  

A report of VA orthopedic examination, conducted in November 
2001, cited the examiner's review of the claims folder, and 
noted the veteran's assertion that he had sustained a 
laceration to his right knee [sic] when he fell on rocks 
while stationed in Hawaii, and that such laceration was 
apparently treated open.  He noted that the service medical 
records showed that the claimant sustained an injury on June 
15, 1969, when he was seen 9 hours after the laceration; that 
he was treated primarily with irrigation and topical 
antibiotics and was advised to return to the dispensary 
within two days; that the claims folder does not contain any 
follow-up for this particular injury; and that he was 
discharged from military service in the fall of 1970.  The 
examining physician further noted that the claimant underwent 
a VA examination in December 1975, at which time a 
nonadherent scar was noted on the anterior aspect of his knee 
overlying the patella tendon that measured approximately 2 3/4 
inches.  X-rays taken at that time found his right knee to be 
within normal limits.  The claimant underwent another VA 
examination in May 1999, at which time examination revealed a 
nonadherent and unobtrusive scar that measured 5.0 cm. x 1.0 
cm., and an X-ray was interpreted by the VA examiner to 
reveal mild loss of medial joint space height, findings which 
were suggested to be compatible with degenerative joint 
disease and gave the claimant a diagnosis of having some 
traumatic arthritis.  

Examination disclosed a well-healed scar in the prepatellar 
area of the right knee, measuring 4 cm. and slightly oblique 
in pattern, while both the right and left knees demonstrated 
some crepitance on motion, as well as full extension and 130 
degrees of flexion.  There was medial joint line tenderness, 
without any effusion or instability of the knee.  Current X-
rays of the right knee revealed some loss of medial joint 
space height and also showed mild spurring at the superior 
and inferior pole of the patella.  The examining VA 
orthopedist stated that it was his impression that the 
claimant had sustained a laceration to the prepatellar bursal 
area in front of the patellar tendon, with the dimensions as 
described above; that the scar itself is nonadherent and 
there is no other soft tissue deformity; that he does have 
evidence clinically and radiographically of degenerative 
joint disease involving the right knee and it appears to 
primarily to involve the patellofemoral joint as well as the 
medial joint compartment.  The examiner further stated that 
it was difficult to ascertain exactly when the arthritis in 
his knee began, although it is quite clear that it was not 
present in 1975 based upon the medical records presented.  He 
indicated that there was some hint of it being present in May 
1999; that it is also present on the current examination; 
that by all clinical indications, it appears that the date of 
onset can be traced back as far as 1999; and that since it 
has been 30 years since the radiographic development of 
arthritis involving his knee, it is more than likely 
secondary to a degenerative process which is age-related than 
it is to direct fall and laceration of the knee, based upon 
the claims folder, the evidence presented and the history.  

A rating decision of March 2002 denied service connection for 
tendonitis and degenerative arthritis of the right knee.  The 
claimant was provided a Supplemental Statement of the Case in 
March 2002 which addressed the issues of service connection 
for tendonitis and early degenerative arthritis of the right 
knee.  

In an April 2002 letter from the claimant, he continued to 
disagree with the denial of his claim for service connection 
for tendonitis and early degenerative arthritis of the right 
knee, stating that he had a history of a left knee problem at 
the time he entered service because of an injury sustained in 
an 8th grade bike accident; that he thereafter participated 
in high school track, basketball and baseball, went through 
basic training and AIT and the rest of service without 
incident or further trauma to his left knee; and that he did 
not have an injury to his right knee prior to service.  He 
further asserted that he injured his right knee during active 
service when he fell on a lava rock; that he did not mention 
it on his service separation examination because he wanted to 
go home, but X-rays might have shown something then; and that 
he was seen at the VA in 1975 and 1977, and does not believe 
that they did X-rays, which would have confirmed the 
diagnosis of arthritis, a chronic disease.

An RO letter of April 16, 2002, informed the claimant that 
the actions directed by the Board had been completed and the 
case was being returned to the Board.  He was informed of his 
right to submit additional evidence to the Board, request a 
hearing, or appoint a representative.  

In August 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), seeking the 
complete clinical records of the claimant from his private 
physician, and directing that the claimant be afforded 
another VA orthopedic examination, with medical opinions as 
to whether the claimant has arthritis or tendonitis of the 
right knee; if the claimant does have arthritis or tendonitis 
of the right knee, what is the date of onset of those 
conditions, and whether it is at least as likely as not that 
any arthritis or tendonitis of the right knee are the result 
of the veteran's injury sustained in 1969 as the result of 
falling on a rocky surface.  

The Board also wrote directly to the claimant, asking that he 
submit medical record release authorizations for all private 
or VA health care providers who had treated him for his right 
knee since 1970, including his private family care physician, 
and that the Board would obtain all VA medical records which 
he identified.  

Private treatment records from the claimant's private family 
care physician, dated from February 1999 to February 2003, 
were obtained.  Those documents show that a nurse's notes, 
taken in April 1999, cited the veteran's complaints of left 
shoulder pain since the previous summer, and right knee pain 
since helping his son move furniture two weeks previously.  
Right knee and left shoulder X-rays were taken, and the 
diagnoses included degenerative arthritis of the left 
shoulder acromioclavicular joint and degenerative arthritis 
of the right knee.  A synopsis of the claimant's medical 
history, prepared in May 1999, showed that the claimant was 
employed on a full time basis; that he exercises regularly by 
shooting hoops (basketball), walking, kayaking, and swimming 
daily, injury; and that an examination disclosed no 
neurological or musculoskeletal impairment.  

Additional treatment records from the claimant's private 
family care physician, show that the claimant underwent 
another physical examination in November 2000, but reported 
no complaint, treatment, or findings of trauma or pathology 
of the right hand, or right leg or knee.  That examination 
disclosed no neurological or musculoskeletal impairment or 
deficits in the claimant.  The diagnoses included 
degenerative arthritis of the left shoulder acromioclavicular 
joint and degenerative arthritis of the right knee.  

Additional treatment records from the claimant's private 
family care physician, show that the claimant underwent 
another physical examination in January 2002.  
It was noted that the claimant was employed on a full time 
basis; that he exercises regularly by shooting basketball, 
walking, kayaking, and swimming daily, injury; and that the 
current examination disclosed no neurological or 
musculoskeletal impairment of the spine or extremities.  The 
diagnoses included degenerative arthritis of the right knee.  

The case was again before the Board in July 2003, at which 
time the Board noted that the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit"), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs,  327 F.3d. 1339 (Fed. Cir. 2003), had invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  The RO was directed to afford 
the claimant another VA orthopedic examination, with medical 
opinions as to whether the claimant has arthritis or 
tendonitis of the right knee; if the claimant does have 
arthritis or tendonitis of the right knee, what is the date 
of onset of those conditions, and whether it is at least as 
likely as not that any arthritis or tendonitis of the right 
knee are the result of the veteran's injury sustained in 1969 
as the result of falling on a rocky surface.  The RO was 
further directed to review the entire record, to readjudicate 
the issues on appeal, and if the benefits sought on appeal 
remained denied, to issue a Supplemental Statement of the 
Case.  

A report of VA orthopedic examination, conducted in March 
2004, cited the examiner's review of the claims folder prior 
to the examination, and noted the veteran's primary 
complaints of right knee pain.  The claimant asserted that in 
1969, he fell on some coral rock in Hawaii and sustained a 
laceration of he proximal aspect of his right tibia, which 
was treated in open fashion with irrigation and debridement, 
and that he had undergone no additional surgery since the 
irrigation, debridement, and closure of the wound in 1969.  
He related that he developed a scar on the anterior aspect of 
the knee; that his first memory of right knee pain following 
the injury was in 1970 after riding a bike; that in 1975, he 
had some pain in his right knee; that the claims folder 
revealed that X-rays were taken in 1975 and revealed no 
evidence of any arthritis of the knee; and that the claimant 
was reevaluated back in 1999 and showed some early arthritis.  

Examination revealed that the claimant walked with a normal 
gait; that he had a 2 cm. oblique scar on the proximal aspect 
of the right tibia over the tibial tubercle and the patella 
tendon insertion; that the scar was nontender, nonadherent, 
and without effusion; that the range of right knee motion was 
from 0 to 130 degrees, normal being 0 to 140 degrees; that 
strength in the lower extremities was 5/5, with negative 
McMurray's test and negative anterior and posterior drawers 
test, no varus or valgus instability at both neutral and 30 
degrees, and some tenderness to palpation over the medial 
joint line.  Skin, sensation and pulses to the extremity were 
intact.  X-rays taken in November 2001 revealed some mild 
degenerative arthritic changes with some marginal bony spurs 
on the medial compartment consistent with mild arthritis, 
while current X-rays showed medial joint space narrowing of 
the right knee consistent with early mild arthritis, with no 
evidence of bony fractures or other abnormalities, and a 
small spur in the superior pole of the patella with some 
slight patellofemoral narrowing, with no evidence of bony 
changes in the proximal tibia, and an otherwise normal 
examination.  The impression was right knee pain with early 
onset of degenerative arthritis and occasional painful motion 
and pain on use, with no evidence of weakness, and no 
evidence of lack of endurance or incoordination.  The 
examiner further expressed the opinion that the claimant had 
some mild arthritis of the right knee, not tendonitis; that 
the onset of that condition appeared to be later than 1975 
and prior to 1999, as X-rays in 1975 were normal , while X-
rays in 1999 showed early onset of degenerative changes.  The 
examiner expressed the opinion that it is less likely than 
not that the arthritis in the right knee is the direct result 
of the injury sustained in 1969, as his scar seems to be more 
over the patella tendon and proximal tibia as opposed to over 
the medial compartment, where his arthritis is currently 
localized.

A Supplemental Statement of the Case was provided the 
claimant in March 2004, which informed him of the issues on 
appeal, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations pertaining to 
service connection generally, the decisions reached, and the 
reasons and bases for those decisions.  That Supplemental 
Statement of the Case also notified the claimant of VA's duty 
to assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that 
Supplemental Statement of the Case informed the claimant that 
should efforts to obtain records identified by the claimant 
prove unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and advise him that 
the ultimate responsibility for furnishing such evidence lay 
with the claimant.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2002).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be established 
or reopened on the basis of  38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, and disclose no complaint, treatment, 
findings or diagnosis of  right ankle trauma or pathology 
during active service.  

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such evidence is not competent, it cannot be 
probative.  As causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
appeal, the medical evidence of record includes competent 
medical evidence that the claimant does not have tendonitis 
of the right knee joint, and that he does not meet the 
minimum requirements for an allowance of service connection 
for such disability on a direct or secondary basis in the 
absence of such diagnosis.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless the claimed disability currently exists]. 

Under the statutory and case law, it is clear that a 
fundamental element of a claim for service connection is 
competent evidence of "current disability."  See Rabideau 
and Brammer, supra.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich, 
supra.  As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. Part 4, § 4.1 (2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  As noted above, the 
record includes competent medical evidence that the claimant 
does not have tendonitis of the right knee joint.  

The Board is required to include an analysis of the 
credibility or probative value of the evidence submitted by 
or on behalf of the veteran.  Perman v. Brown,  5 Vet. 
App. 237, 241 (1993).  The Court has held that a diagnosis 
based solely on a history as recounted by the veteran, as it 
relates any current disorder to service, constitutes no more 
than a transcription of a lay history, and therefore is not 
thereby transformed into competent medical evidence of a 
relationship between service and a claimed disorder.  See 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993);  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  See also LeShore v. 
Brown 8 Vet. App. 406 (1995).

In the instant appeal, the record shows that the claimant was 
seen on a single occasion in June 1969, while on active duty, 
for a laceration of the right lower leg after a fall on rocks 
about nine hours earlier.  No involvement of the knee was 
reported, and his wound was cleaned, closed with steristrips, 
and bandaged, and he was given a tetanus shot.  No further 
complaint, treatment, findings or diagnosis of a right leg 
laceration or condition was shown during his remaining period 
of active service.  The claimant's service separation 
examination, conducted in June 1970, disclosed only a 4 mm. 
scar at the right thumb, while no other abnormalities of the 
skin, or of the upper or lower extremities, musculoskeletal 
system or spine were found.  His physical profile reflected 
no impairment other than visual acuity (E-2).  

The claimant has advanced a number of assertions which are 
without substantiation in the medical record.  First, he 
alleges that he was treated during active service for a right 
knee injury.  No such treatment is documented in the record, 
and the June 1969 entry concerning a laceration to his right 
lower leg does not indicate any involvement of the right knee 
joint at that time or at any other time during his period of 
active service.  Second, the claimant has repeatedly asserted 
that no X-rays of this right knee were taken on the VA 
examinations conducted in December 1975 and in May 1977.  
Those allegations are without foundation in fact, as the 
medical records include the reports of X-ray examinations of 
his right knee taken in December 1975 and in May 1977, 
neither of which disclose any radiographic evidence of 
degenerative arthritis or other bony abnormalities of the 
right knee joint.  

The Board notes that the report of VA examination, conducted 
in May 1999, relied solely on the recollections of his injury 
as related by the claimant, without reviewing his claims 
folder or service medical records.  X-rays taken at the time 
of the May 1999 examination disclosed a small medial joint 
space narrowing with sclerosis and osteophyte formation 
compatible with degenerative changes.  On that basis, the 
examiner diagnosed tendonitis of the knee as the result of 
the injury, not the result of the superficial laceration, 
with an element of degenerative joint disease.  

The record also includes a May 1999 letter from the 
claimant's private family practice physician, who had not 
reviewed the veteran's claims file or his service medical 
records and who evidently relied upon a history as recounted 
by the claimant.  The claimant's family practice physician 
diagnosed traumatic degenerative arthritis of the right knee, 
although no such findings were shown in his treatment records 
of the claimant, and those records further reflect no 
previous clinical findings or indication that such 
degenerative arthritis was traumatic in nature.  

As noted above, the Court has held that a diagnosis based 
solely on a history as recounted by the veteran, as it 
relates any current disorder to service, constitutes no more 
than a transcription of a lay history, and therefore is not 
thereby transformed into competent medical evidence of a 
relationship between service and a claimed disorder.  See 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993);  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  See also LeShore v. 
Brown 8 Vet. App. 406 (1995).  Thus, the opinions of the 
claimant's family practice physician and the May 1999 VA 
examiner based upon a history as recounted by the veteran, 
constitute no more than a transcription of a lay history, and 
therefore are not thereby transformed into competent medical 
evidence of a relationship between service and a claimed 
disorder.  

The record further shows that a report of VA orthopedic 
examination, conducted in November 2001 by an examiner who 
had reviewed both the veteran's claims folder and his service 
medical records prior to the examination, showed that the 
examiner stated that it was difficult to ascertain exactly 
when the arthritis in the claimant's knee began, although it 
is quite clear that it was not present in 1975 based upon the 
medical records presented.  He indicated that there was some 
hint of it being present in May 1999; that it is also present 
on the current examination; that by all clinical indications, 
it appears that the date of onset can be traced back as far 
as 1999; and that since it has been 30 years since the 
radiographic development of arthritis involving his knee, it 
is more than likely secondary to a degenerative process which 
is age-related than it is to direct fall and laceration of 
the knee, based upon the claims folder, the evidence 
presented and the history.  

Similarly, the report of VA orthopedic examination, conducted 
in March 2004 by an examiner who had reviewed both the 
veteran's claims folder and his service medical records prior 
to the examination, showed that the examiner expressed the 
opinion that the claimant had some mild arthritis of the 
right knee, not tendonitis; that the onset of that condition 
appeared to be later than 1975 and prior to 1999, as the X-
rays in 1975 were normal, while X-rays in 1999 showed early 
onset of degenerative changes.  The examiner expressed the 
opinion that it is less likely than not that the arthritis in 
the right knee is the direct result of the injury sustained 
in 1969, as his scar seems to be more over the patella tendon 
and proximal tibia as opposed to over the medial compartment, 
where his arthritis is currently localized.

The Board attaches significant weight to the medical opinions 
expressed by the VA orthopedic examiners in November 2001 and 
in March 2004, and finds such to constitute competent medical 
opinions as to the absence of a relationship between the 
claimant's residuals of a laceration of the right lower leg 
shown in service and his current degenerative arthritis first 
manifest many years after final service separation.  

Based upon the evidence in this case, the Board finds that 
degenerative arthritis of the right knee was not manifest 
during active service, on service separation examination, 
during the initial postservice year, on VA radiographic 
examination in December 1975, or at any time prior to May 
1999, nearly 30 years after final service separation.  The 
medical evidence does not establish a link between the 
current arthritis and injury in service, as the only medical 
report that refers to such a connection is not based on a 
review of the entire medical history, but instead relies only 
on the veteran's assertion that the conncection exists.  The 
Board further finds that tendonitis of the right knee was not 
manifest during active service, on service separation 
examination, or at any time prior to May 1999, nearly 30 
years after final service separation.  The most recent 
qualified medical opinion holds that the claimant does not 
have tendonitis of the right knee.  

Accordingly, the appeals for service connection for 
tendonitis and for degenerative arthritis of the right knee 
are denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for tendonitis of the right knee is 
denied.

Service connection for degenerative arthritis of the right 
knee is denied.




_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



